Citation Nr: 0524361	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  02-03 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for 
rhinosinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active service from April 1948 to March 1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2001 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  That rating action granted service 
connection for chronic allergic rhinosinusitis and the RO 
assigned a noncompensable evaluation.  It is noted that 
service connection was granted back to March 11, 1993.  The 
veteran was notified of that action and he has appealed.  

Following a review of the veteran's claim folder, the Board 
remanded the case in July 2004 for additional development.  
It has since been returned to the Board for appellate review.  

The record reflects that in July 2001 the veteran submitted a 
claim for entitlement to service connection for a psychiatric 
disorder.  The RO has not adjudicated this claim and it is 
not before the Board on appeal.  This issue is referred back 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's service-connected rhinosinusitis is 
manifested by headaches, tenderness, discharge, and attacks 
that last one week in length, occurring approximately four 
times per year, treated with antibiotics.   

3.  The medical evidence does not show that the veteran is 
suffering from 50-percent obstruction of the nasal passage or 
from polyps.  


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent for 
rhinosinusitis, but no higher, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.1- 4.14, 4.104, Diagnostic Codes 6501, 6513 
(1996); Diagnostic Codes, 6513, 6522 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a June 2001 
letter from the RO and an August 2004 letter from the VA 
Appeals Management Center (AMC) to the appellant that were 
both issued after the initial agency of original jurisdiction 
(AOJ) decision.  The letters informed the appellant of what 
evidence was required to substantiate the claim for an 
increased evaluation, and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ/AMC.  

Despite the fact that the notice was provided to the veteran 
after the initial AOJ decision, the Board finds that there 
was a "lack of prejudice from improper timing of the 
notice."  That is, in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the U.S. Court of Appeals for Veterans Claims, 
hereinafter the Court, held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, the unfavorable 
AOJ decision that is the basis of this appeal was already 
decided.  The appeal was based on a "downstream" issue - 
the awarding of service connection, the assignment of a 
noncompensable evaluation, and the veteran's appeal of the 
evaluation assigned.  The VCAA information was not provided 
to him until after he appealed the claim.  The Court 
acknowledged in Pelegrini that where the § 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

With respect to the appellant's claim addressed in this 
decision, VA's duties have been fulfilled to the extent 
possible.  The veteran was notified of the information 
necessary to substantiate his claim involving an increased 
evaluation by means of the discussions in the original rating 
decision, the statement of the case (SOC), the supplemental 
statements of the case (SSOC), and the Board's action of July 
2004.  Specifically, in those documents, the appellant has 
been told that he needed to submit evidence supporting his 
assertions that his rhinosinusitis was underrated.  He was 
informed that he needed to provide supporting documentation 
that would support a higher rating pursuant to its respective 
diagnosis criteria.  In other words, he was informed that he 
had to show that the symptoms and manifestations produced by 
the rhinosinusitis qualified the veteran for a compensable 
evaluation.  

Moreover, the VA sent the appellant notice of the VCAA, which 
spelled out the requirements of the VCAA and what the VA 
would do to assist the veteran.  The VA first sent the 
veteran a VCAA letter in June 2001, and then sent another 
letter in August 2004.  The VA informed the appellant that it 
would request records and other evidence, but that it was the 
appellant's responsibility to ensure that the VA received the 
records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that the veteran 
underwent VA medical examinations over the course of this 
appeal, with the latest occurring in November 2004.  During 
those examination sessions, the veteran had the opportunity 
to complain about his nose/sinus condition.  The RO also 
obtained the veteran's available medical treatment records.  
Moreover, the veteran was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
veteran's claim.  It seems clear that the VA has given the 
veteran every opportunity to express his opinion with respect 
to his claim, the VA has obtained all known documents that 
would substantiate the veteran's assertions; and, the veteran 
has undergone medical examinations so that the VA would have 
a complete picture of the veteran's rhinosinusitis.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing increased ratings.  He has, by information letters, 
a rating decision, an SOC, and an SSOC, been advised of the 
evidence considered in connection with his appeal and what 
information VA and the veteran would provide.  He has been 
told what the VA would do to assist him with his claim and 
the VA has obtained all documents it has notice thereof that 
would assist in the adjudication of the veteran's claim.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R., Part 4 (2004).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2004) 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2004) requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2004).  With respect to the issue now before the 
Board, the appeal does stem from the veteran's disagreement 
with an evaluation assigned in connection with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

In February 1999, as a result of a Board action, the veteran 
underwent a VA medical examination of the sinuses and nose.  
The veteran informed the examiner that the symptoms and 
manifestations he was suffering therefrom included nasal 
congestion, sinus pressure, and occasional purulent 
discharge.  The veteran mainly complained about his stuffy 
nose; he did not complain specifically about sinus cavity 
pain or headaches.  He did not say that he had been taking 
antibiotics specifically for sinusitis.  The Board does note 
that he did say that he used a nasal spray and some type of 
"pill" for relief.

When examined, palpable sinus tenderness was not found.  
There were no gross deformities noted except for a mild tip 
droop.  A pale, boggy mucosa of the interior turbinate was 
found along with multiple spurs of the septum.  The examiner 
opined that the spurs were the cause of the nasal 
obstruction, not necessarily the sinusitis.  

The veteran was eventually diagnosed as suffering from 
chronic allergic rhinosinusitis, and service connection was 
granted in February 2001.  A noncompensable evaluation was 
assigned in accordance with 38 C.F.R. Part 4, Diagnostic 
Codes 6522 and 6512.  

The record reflects that the veteran sought treatment in 
February 2001.  The examiner noted that the veteran had 
chronic post nasal drip with productive cough with phlegm.  
The doctor further wrote that there was some pressure in the 
frontal and maxillary sinuses.  Chronic active sinusitis was 
diagnosed.  

The veteran underwent a septoplasty in July 2002.  This 
surgery was accomplished in order to fix the multiple spurs 
of the septum.  Surgery was not performed for the allergic 
rhinitis or sinusitis.  The record reflects that the veteran 
suffered no complications from the surgery, and three months 
after the surgery, in October 2002, he underwent an 
examination.  At that time, the veteran was given medications 
for the nonservice-connected nasal disability.  No mention 
was made of the sinus disability; moreover, the veteran did 
not express complaints with respect to the service-connected 
sinus disability.

As a result of the Board's July 2004 Remand, the veteran's 
more recent VA medical treatment records were obtained.  It 
is noted that from June 2004 to the present, the veteran has 
sought treatment for a runny nose.  A note from April 2004, 
reported that the veteran had "slight rhinorrhea."  A 
computed tomography (CT) scan of the veteran's sinuses was 
performed in November 2004.  The CT scan confirmed the 
presence of minimal ethmoid sinus disease, a right maxillary 
sinus retention cyst, a frontal bone hypodense lesion, and a 
possible Thornwaldt cyst.  

A VA nose, sinus, larynx, and pharynx examination was 
accomplished also in November 2004.  The veteran stated, 
prior to the actual examination, that he had a sinus 
"attack" once every three months.  He did not, however, say 
that it was incapacitating.  He stated that when he had the 
attacks, he had yellow drainage, facial pain, and facial 
headaches.  He further said that the attacks last for 
approximately one week.  

When the veteran was examined, the doctor found that the 
veteran had some boggy mucosa but no obstruction or 
purulence.  Polyps were not found or described.  It was 
reported that there was tenderness on palpation of the 
frontal and maxillary sinuses.  The doctor wrote that the 
veteran did indeed have chronic sinusitis but that it was 
adequately treated with antibiotics, and that corrective 
surgery was not needed.  

As noted, the veteran has asked that his noncompensable 
rhinosinusitis disorder be assigned a higher evaluation.  
Because this claim arises from an appeal from a grant of 
service connection, the VA must apply the diagnostic codes 
that were in effect during this time period.  When a law or 
regulation changes after a claim has been filed but before 
the administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) ("[S]tatutes 
or regulations liberalizing the criteria for entitlement to 
compensation . . . may be applied to pending claims because 
their effect would be limited to matters of prospective 
benefits."); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991), overruled in part by Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

Effective October 7, 1996, VA revised the criteria for 
diagnosing and evaluating respiratory disabilities.  61 Fed. 
Reg. 46720-731 (September 5, 1996).  Under rating criteria in 
effect prior to October 7, 1996, chronic atrophic rhinitis, 
with definite atrophy of intranasal structure, and moderate 
secretion, warrants a 10 percent rating.  If there is 
moderate crusting and ozena, and atrophic changes, a 30 
percent rating is warranted.  And if there is massive 
crusting and marked ozena, with anosmia, a 50 percent rating 
is warranted.  38 C.F.R. § 4.97, Diagnostic Code 6501 (1996).

According to new Diagnostic Code 6522, effective October 7, 
1996, a 10 percent evaluation is assigned for allergic or 
vasomotor rhinitis without polyps but with greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side; a 30 percent evaluation is 
assigned when there are polyps.  38 C.F.R. § 4.97, Diagnostic 
Code 6522 (2004).

Under rating criteria in effect prior to October 7, 1996, a 
10 percent rating was assigned for sinusitis that was 
moderate, and characterized by discharge or crusting or 
scabbing, with infrequent headaches.  A 30 percent rating was 
assigned for sinusitis that was severe, with frequently 
incapacitating recurrences, severe and frequent headaches, 
and purulent discharge or crusting reflecting purulence.  A 
50 percent was assigned for postoperative sinusitis, 
following radical operation, with chronic osteomyelitis 
requiring repeated curettage or severe symptoms after 
repeated operations.  38 C.F.R. § 4.97, Diagnostic Codes 6513 
(1996).

According to current Diagnostic Code 6513, a 10 percent 
rating is assigned for chronic sinusitis manifested by one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted for 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent rating is 
warranted following radical surgery with chronic 
osteomyelitis or; near constant sinusitis characterized by 
headaches, pain, and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  An 
incapacitating episode means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 
6513 (2004).

The medical evidence prior to October 7, 1996, and the 
medical evidence after that time, fails to show 
symptomatology for a compensable evaluation under Diagnostic 
Code 6501 or Diagnostic Code 6522.  38 C.F.R. Part 4 (1996) 
and (2004).  Specifically, there appears to be a lack of 
evidence of chronic atrophic rhinitis, with definite atrophy 
of intranasal structure, moderate secretion, nasal 
obstruction, or the presence of polyps.  

It is the Board's opinion that a longitudinal review of the 
evidence suggests that a 10 percent evaluation under 
Diagnostic Code 6513 should be assigned.  Although the 
veteran has admitted that he does not suffer from 
incapacitating episodes of sinus attacks, he does have to 
take antibiotics in order to control his attacks.  The 
medical evidence from 1993 to the present does suggest that 
he has experienced headaches, congestion, discharge, and 
tenderness.  The record indicates that these attacks occur 
approximately four times a year but that medications relieve 
the symptoms and manifestations produced by the condition.     

In this case, the objective medical evidence from the all of 
the VA examinations conducted during the pendency of this 
appeal failed to show any evidence of incapacitating episodes 
of sinusitis requiring prolonged antibiotic treatment or more 
than six non-incapacitating episodes of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Thus, it is the conclusion of the Board that the 
veteran's disability picture is consistent with no more than 
a 10 percent evaluation under both the old and new criteria.  
As such, the Board concludes that the criteria for a 30 
percent evaluation are clearly not met and that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for sinusitis.  38 C.F.R. 
Part 4, Diagnostic Code 6513 (1996) and (2004).  
Nevertheless, it is the conclusion of the Board that the 
evidence does support the assignment of a 10 percent 
disability evaluation, and the veteran's claim is granted.  

Additionally, the Board has considered whether it is 
appropriate to assign "staged ratings," in accordance with 
Fenderson, supra.  However, the Board finds that the medical 
evidence demonstrates consistently and throughout that the 
veteran meets the criteria for a 10 percent rating from the 
date of his claim.  Therefore, the assignment of staged 
evaluations in this case is not necessary.  Further, while 
the benefit of any doubt has been given to the veteran, it is 
the conclusion of the Board that his request for an 
evaluation in excess of 10 percent must be denied.

In reaching the above determination, the Board considered 
whether the veteran's service-connected rhinosinusitis 
standing alone presents an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2004); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, however, no 
evidence has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected rhinosinusitis, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2004) are not met.


ORDER

A 10 percent disability evaluation for rhinosinusitis is 
granted, subject to the controlling criteria applicable to 
the payment of monetary awards.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


